January 13, 2015 Jeffrey P. Riedler Assistant Director Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: SignPath Pharma, Inc. Amendment No. 6 to Registration Statement on Form S-1 Last Filed December 24, 2014 File No. 333-198110 Dear Mr. Riedler: As counsel to SignPath Pharma, Inc., we have filed Amendment No. 6 to the above registration statement to include Executive Compensation for 2014, as well as to otherwise update certain information. If you have any questions, please do not hesitate to contact the undersigned at (646) 428-3210. Very truly yours, DAVIDOFF HUTCHER & CITRON LLP By:/s/Elliot H. Lutzker Elliot H. Lutzker, Partner EHL/afb
